Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement and its Exhibits (this “Agreement”), entered into the
23rd day of April, 2008, effective as of January 1, 2008, is by and between
Dynamic Materials Corporation, a Delaware corporation (the “Company”), and
Richard A. Santa, a resident of the State of Colorado (“Executive”) (together,
the “parties”).

 

Recitals

 

A.            Executive has significant experience in the management of
companies and is willing to serve the Company on the terms and subject to the
conditions hereinafter set forth.

 

B.            The Company desires to secure the continued services of Executive
subject to the terms and conditions hereinafter set forth.

 

C.            This agreement replaces, in its entirety, that certain Employment
Agreement between the Company and Executive dated March 3, 2005.

 

Agreement

 

In consideration of the foregoing and the mutual covenants and promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 


1.             EMPLOYMENT.  THE COMPANY HEREBY EMPLOYS EXECUTIVE AS SENIOR VICE
PRESIDENT AND CHIEF FINANCIAL OFFICER OF THE COMPANY REPORTING TO THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY, AND EXECUTIVE HEREBY ACCEPTS SUCH EMPLOYMENT
AND AGREES TO PERFORM SUCH DUTIES AND RESPONSIBILITIES AS ARE ASSIGNED TO HIM
FROM TIME-TO-TIME BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


2.             FULL-TIME BEST EFFORTS.  EXECUTIVE SHALL DEVOTE HIS FULL AND
EXCLUSIVE PROFESSIONAL TIME AND ATTENTION TO THE PERFORMANCE OF HIS OBLIGATIONS
UNDER THIS AGREEMENT, AND WILL AT ALL TIMES FAITHFULLY, INDUSTRIOUSLY AND TO THE
BEST OF HIS ABILITY, EXPERIENCE AND TALENT, PERFORM ALL OF THIS OBLIGATIONS
HEREUNDER.  EXECUTIVE SHALL NOT, WITHOUT THE EXPRESS WRITTEN CONSENT OF THE
COMPANY, DIRECTLY OR INDIRECTLY, ENGAGE, ALONE OR WITH OTHERS, IN ANY OTHER
ENTERPRISES OR BUSINESS CONCERNS, NOR RENDER PROFESSIONAL SERVICES TO, OWN,
CONTROL, MANAGE, CONSULT WITH, BE EMPLOYED BY, OR OTHERWISE HAVE AN INTEREST IN,
ANY SUCH ENTERPRISES OR CONCERNS, DURING THE TERM OF HIS CONTINUED EMPLOYMENT
WITH THE COMPANY.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER PROVISION
HEREIN, TRANSACTIONS IN SECURITIES OF PUBLICLY TRADED COMPANIES AND OTHER
PASSIVE INVESTMENT ACTIVITIES SHALL NOT BE CONSIDERED PROHIBITED BY THE
FOREGOING SENTENCE, EXCEPT AS SUCH TRANSACTIONS AND ACTIVITIES MAY VIOLATE THE
COMPANY’S CONFLICT OF INTEREST POLICY, IF ANY, IN PLACE FROM TIME TO TIME.


 


3.             TERM OF AGREEMENT.  THIS AGREEMENT SHALL BE EFFECTIVE ON
JANUARY 1, 2008 (THE “EFFECTIVE DATE”) AND SHALL CONTINUE UNTIL DECEMBER 31,
2008 (THE “TERM”), UNLESS OTHERWISE TERMINATED BY EITHER PARTY PURSUANT TO
SECTION 5 BELOW.


 

--------------------------------------------------------------------------------



 


4.             COMPENSATION REIMBURSEMENT.


 


(A)           SALARY.  DURING THE TERM OF THIS AGREEMENT, THE COMPANY SHALL PAY
EXECUTIVE AN ANNUAL SALARY (“SALARY”) OF $275,000 PAYABLE IN ACCORDANCE WITH THE
COMPANY’S STANDARD PAYROLL PRACTICES FOR SIMILARLY SITUATED EMPLOYEES.  THE
COMPENSATION COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS (THE “COMPENSATION
COMMITTEE”) WILL REVIEW EXECUTIVE’S SALARY AT LEAST ANNUALLY AND MAY INCREASE
(BUT NOT REDUCE) EXECUTIVE’S SALARY IN ITS SOLE DISCRETION.  ALL COMPENSATION
PAID TO EXECUTIVE HEREUNDER IS SUBJECT TO ALL DEDUCTIONS REQUIRED BY LAW.


 


(B)           BONUS.  EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A NON-DISCRETIONARY
ANNUAL BONUS EQUAL TO 1.0% OF THE COMPANY’S 2008 NET INCOME.  EXECUTIVE SHALL
ALSO BE ELIGIBLE TO RECEIVE A DISCRETIONARY ANNUAL BONUS IN AN AMOUNT UP TO 20%
OF EXECUTIVE’S SALARY.  THE DISCRETIONARY BONUS WILL BE DETERMINED BASED ON
PERFORMANCE GOALS AND RULES ESTABLISHED BY THE COMPENSATION COMMITTEE.  THE
BONUS AND DISCRETIONARY BONUS, IF ANY, WILL BE PAYABLE BEFORE MARCH 15, 2009. 
EXECUTIVE IS NOT GUARANTEED ANY BONUS PAYMENT.


 


(C)           STOCK INCENTIVES.  EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE
RESTRICTED SHARES OF THE COMMON STOCK OF THE COMPANY UNDER THE COMPANY’S 2006
STOCK INCENTIVE PLAN (THE “INCENTIVE PLAN”) SUBJECT TO THE TERMS AND CONDITIONS
OF SUCH PLAN AND AS GRANTED BY THE COMPENSATION COMMITTEE.  IF THE COMPANY
TERMINATES EXECUTIVE’S EMPLOYMENT FOR ANY REASON OTHER THAN CAUSE PURSUANT TO
SECTION 5(B), ALL RESTRICTED STOCK HELD BY EXECUTIVE SHALL IMMEDIATELY VEST,
SUBJECT TO THE TERMS AND CONDITIONS OF THE INCENTIVE PLAN.


 


(D)           BENEFITS.  EXECUTIVE SHALL RECEIVE THE FOLLOWING COMPANY BENEFITS:


 


(I)            TERM LIFE INSURANCE COVERAGE IN THE AMOUNT OF $415,000 WHICH IS
IN ADDITION TO THE STANDARD TERM LIFE INSURANCE PROVIDED IN THE COMPANY’S
STANDARD BENEFIT PLAN;


 


(II)           PARTICIPATION IN THE COMPANY’S EXECUTIVE LONG-TERM DISABILITY
PLAN, SUBJECT TO ANY WAITING PERIODS OR EXCLUSIONS REQUIRED BY THE INSURANCE
PROVIDER;


 


(III)         FIVE WEEKS OF VACATION PER YEAR UNTIL SUCH TIME AS EXECUTIVE’S
LENGTH OF SERVICE ENTITLES EXECUTIVE TO ADDITIONAL VACATION;


 


(IV)          PARTICIPATION IN THE COMPANY’S STANDARD BENEFIT PROGRAMS INCLUDING
HEALTH AND DENTAL INSURANCE, TERM LIFE INSURANCE, ACCIDENTAL DEATH AND
DISMEMBERMENT INSURANCE, SHORT AND LONG TERM DISABILITY, PAID HOLIDAYS AND
CERTAIN OTHER STANDARD BENEFITS PROVIDED BY THE COMPANY;


 


(V)            PARTICIPATION IN THE COMPANY’S 401(K) RETIREMENT PLAN; AND


 


(VI)          REIMBURSEMENT OF UP TO $5,000 OF PROFESSIONAL SERVICE FEES FOR A
FINANCIAL PLANNING AND/OR TAX CONSULTANT TO ADVISE EXECUTIVE.


 


(E)           EXPENSE REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR
ALL TRAVEL EXPENSES AND OTHER DISBURSEMENTS INCURRED BY EXECUTIVE FOR OR ON
BEHALF OF THE COMPANY IN THE PERFORMANCE OF HIS DUTIES HEREUNDER, SUBJECT TO AND
IN ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICIES AND PROCEDURES,
AS IN EFFECT FROM TIME-TO-TIME.


 


2

--------------------------------------------------------------------------------



 


5.             TERMINATION.


 


(A)           THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY TIME FOR
CAUSE (AS HEREINAFTER DEFINED), EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO
EXECUTIVE. SUCH NOTICE SHALL SPECIFY THAT A TERMINATION IS BEING MADE FOR CAUSE
AND SHALL STATE THE BASIS THEREFOR. ANY TERMINATION UNDER THIS SUBPARAGRAPH
SHALL SERVE TO RELIEVE EXECUTIVE OF ALL HIS DUTIES AND AUTHORITY ON BEHALF OF
THE COMPANY AS OF THE DATE SUCH NOTICE STATES THE TERMINATION IS TO TAKE
EFFECT.  ALL OBLIGATIONS OF THE COMPANY TO EXECUTIVE HEREUNDER SHALL TERMINATE
AS OF THE EFFECTIVE DATE OF ANY SUCH TERMINATION, EXCEPT FOR OBLIGATIONS ACCRUED
PRIOR TO SUCH EFFECTIVE DATE.  FOR PURPOSES OF THIS AGREEMENT, TERMINATION FOR
“CAUSE” SHALL INCLUDE ANY OF THE FOLLOWING THAT DETRIMENTALLY AFFECT THE
COMPANY:


 


(I)            A WILLFUL AND SUBSTANTIAL BREACH BY EXECUTIVE OF THE TERMS OF
THIS AGREEMENT OR ANY WRITTEN AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY THAT
HAS A MATERIALLY ADVERSE EFFECT ON THE BUSINESS AND AFFAIRS OF THE COMPANY;


 


(II)           THE FAILURE BY EXECUTIVE TO SUBSTANTIALLY PERFORM, OR THE GROSS
NEGLIGENCE IN THE PERFORMANCE OF, HIS DUTIES HEREUNDER FOR A PERIOD OF FIFTEEN
DAYS AFTER THE CHIEF EXECUTIVE OFFICER OF THE COMPANY HAS MADE A WRITTEN DEMAND
FOR PERFORMANCE WHICH SPECIFICALLY IDENTITIES THE MANNER IN WHICH HE BELIEVES
THAT EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED HIS DUTIES;


 


(III)         THE COMMISSION BY EXECUTIVE OF A WILLFUL ACT OR FAILURE TO ACT OF
MISCONDUCT WHICH IS INJURIOUS TO THE COMPANY, INCLUDING, BUT NOT LIMITED TO,
MATERIAL VIOLATIONS OF ANY COMPANY POLICY (SUCH AS THE COMPANY’S CODE OF
ETHICS);


 


(IV)          A CONVICTION OR A PLEA OF GUILTY OR NOLO CONTENDERE IN CONNECTION
WITH FRAUD OR ANY CRIME THAT CONSTITUTES A FELONY IN THE JURISDICTION INVOLVED;
OR


 


(V)            AN ACT OF FAILURE TO ACT CONSTITUTING FRAUD OR DISHONESTY THAT
COMPROMISES EXECUTIVE’S ABILITY TO ACT EFFECTIVELY AS A HIGH-LEVEL EXECUTIVE OF
THE COMPANY.


 


(B)           THE COMPANY MAY TERMINATE EXECUTIVE’S EMPLOYMENT FOR ANY REASON
OTHER THAN CAUSE AT ANY TIME UPON THE PAYMENT TO EXECUTIVE OF (I) AN AMOUNT
EQUAL TO ONE YEAR’S SALARY, WHICH AMOUNT SHALL BE PAYABLE IN TWELVE MONTHLY
PAYMENTS (THE “TERMINATION PAYMENTS”), PLUS (II) A BONUS FOR SUCH PERIOD, BASED
ON THE AVERAGE BONUS (IF ANY) PAID TO EXECUTIVE FOR THE TWO YEARS PRECEDING THE
TERMINATION; PROVIDED, THAT EXECUTIVE SHALL EXECUTE A RELEASE, PREPARED BY THE
COMPANY, RELEASING THE COMPANY FROM ALL CLAIMS AS A CONDITION OF RECEIVING THE
SALARY AND BONUS (IF ANY) PURSUANT TO THIS AGREEMENT.  SUCH AMOUNTS RECEIVED
UNDER THIS PROVISION SHALL BE REDUCED TO THE EXTENT THAT EXECUTIVE ACCEPTS OTHER
EMPLOYMENT PRIOR TO THE RECEIPT OF THE FINAL TERMINATION PAYMENT.  ANY
TERMINATION UNDER THIS SUBPARAGRAPH SHALL SERVE TO RELIEVE EXECUTIVE OF ALL HIS
DUTIES AND AUTHORITY ON BEHALF OF THE COMPANY AS OF THE DATE SUCH NOTICE STATES
THE TERMINATION IS TO TAKE EFFECT.  ALL OBLIGATIONS OF THE COMPANY TO EXECUTIVE
UNDER THIS AGREEMENT SHALL TERMINATE AS OF THE EFFECTIVE DATE OF ANY SUCH
TERMINATION, EXCEPT FOR OBLIGATIONS ACCRUED PRIOR TO SUCH EFFECTIVE DATE.

 

3

--------------------------------------------------------------------------------


 


(C)           UPON THE TERMINATION OF EXECUTIVE’S EMPLOYMENT HEREUNDER, NEITHER
EXECUTIVE NOR EXECUTIVE’S BENEFICIARY OR ESTATE SHALL HAVE ANY FURTHER RIGHTS OR
CLAIMS AGAINST THE COMPANY UNDER THIS AGREEMENT EXCEPT THE RIGHT TO RECEIVE:


 


(I)            THE UNPAID PORTION OF THE EARNED SALARY COMPUTED ON A PRO RATA
BASIS TO THE DATE OF TERMINATION;


 


(II)           ANY UNPAID BONUS OWING UNDER SECTION 4(B) OR 5(B); AND


 


(III)         REIMBURSEMENT FOR ANY EXPENSES FOR WHICH EXECUTIVE SHALL NOT HAVE
THERETOFORE BEEN REIMBURSED AS PROVIDED IN SECTION 4(E).


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 5, EXECUTIVE
SHALL HAVE THE RIGHT TO TERMINATE HIS EMPLOYMENT AT ANY TIME UPON SIXTY DAYS’
WRITTEN NOTICE TO THE COMPANY (OR UPON SUCH SHORTER NOTICE AS THE COMPANY MAY
AGREE IN WRITING IN CONNECTION WITH SUCH TERMINATION). ANY SUCH TERMINATION BY
EXECUTIVE SHALL BE DEEMED EFFECTIVE UPON RECEIPT BY THE COMPANY OF SUCH NOTICE. 
ANY TERMINATION UNDER THIS SUBPARAGRAPH SHALL BE EFFECTIVE AS OF THE DATE STATED
IN THE NOTICE AND SHALL SERVE TO RELIEVE BOTH PARTIES FROM ALL THEIR DUTIES AND
OBLIGATIONS TO ONE ANOTHER HEREUNDER AFTER SUCH DATE, EXCEPT FOR OBLIGATIONS
ACCRUED PRIOR TO SUCH EFFECTIVE DATE.


 


(E)           IF EXECUTIVE DIES DURING THE TERM OF HIS EMPLOYMENT HEREUNDER,
THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE AS OF THE DATE OF HIS DEATH AND THE
PARTIES SHALL BE RELIEVED FROM THEIR RESPECTIVE DUTIES AND OBLIGATIONS TO ONE
ANOTHER AS OF THE EFFECTIVE DATE OF ANY SUCH TERMINATION.  EXECUTIVE’S ESTATE OR
DESIGNATED BENEFICIARIES SHALL RECEIVE ANY ACCRUED BUT UNPAID PORTION OF
EXECUTIVE’S SALARY AND THE BONUS, IF ANY, HE WOULD HAVE RECEIVED IN RESPECT OF
THE PORTION OF THE FISCAL YEAR PRIOR TO HIS TERMINATION, PAYABLE AT THE SAME
TIME AS BONUSES ARE PAID TO OTHER EXECUTIVES AND ANY OTHER AMOUNTS OWING TO
EXECUTIVE UNDER SECTION 5(C).  IF EXECUTIVE IS UNABLE TO FULLY AND
SATISFACTORILY PERFORM ANY OF THE ESSENTIAL FUNCTIONS OF HIS POSITION BY REASON
OF DISABILITY, WITH OR WITHOUT REASONABLE ACCOMMODATION AS MAY BE REQUIRED UNDER
LAW, FOR A PERIOD OF AT LEAST NINETY CONSECUTIVE CALENDAR DAYS, THIS AGREEMENT
AND EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED AT THE ELECTION OF THE
COMPANY, EFFECTIVE UPON SIXTY DAYS’ WRITTEN NOTICE GIVEN AT ANY TIME AFTER SUCH
CONSECUTIVE NINETY DAY PERIOD OF CONTINUOUS DISABILITY ELAPSES, PROVIDED
EXECUTIVE CONTINUES TO BE SUFFERING FROM SUCH DISABILITY AT THE TIME NOTICE OF
SUCH TERMINATION IS GIVEN BY THE COMPANY.  IN THE EVENT OF TERMINATION UNDER THE
PREVIOUS SENTENCE, THE PARTIES SHALL BE RELIEVED FROM THEIR RESPECTIVE DUTIES
AND OBLIGATIONS TO ONE ANOTHER FROM AND AFTER THE DATE SUCH TERMINATION TAKES
EFFECT.  EXECUTIVE SHALL RECEIVE ANY ACCRUED BUT UNPAID PORTION OF EXECUTIVE’S
SALARY AND THE BONUS, IF ANY, HE WOULD HAVE RECEIVED IN RESPECT OF THE PORTION
OF THE FISCAL YEAR PRIOR TO HIS TERMINATION, PAYABLE AT THE SAME TIME AS BONUSES
ARE PAID TO OTHER EXECUTIVES AND ANY OTHER AMOUNTS OWING TO EXECUTIVE UNDER
SECTION 5(C).  SHOULD EXECUTIVE’S DISABILITY, IF ANY, BE OF AN INTERMITTENT
NATURE, THE DISABILITY SHALL NONETHELESS BE CONSIDERED TO BE CONTINUING DURING
ANY PERIOD OF TIME THAT THE DISABILITY ABATES FOR SEVEN OR LESS CONSECUTIVE
CALENDAR DAYS, BUT ANY SUCH INTERMITTENT PERIODS DURING WHICH THE DISABILITY HAS
ABATED FOR SEVEN OR LESS CONSECUTIVE CALENDAR DAYS SHALL NOT BE COUNTED FOR
PURPOSES OF DETERMINING THE CONSECUTIVE NINETY DAY PERIOD OF “CONTINUOUS”
DISABILITY FOLLOWING WHICH THE COMPANY MAY ELECT TO GIVE NOTICE OF TERMINATION.

 

4

--------------------------------------------------------------------------------


 

For purposes of this subparagraph (e), “disability” shall mean that Executive is
unable, by reason of physical or mental sickness or illness, injury, or
incapacity, to perform any of the essential functions of his regular employment
by the Company.  Executive shall be considered to be suffering from a disability
if he is determined to be disabled by any disability insurer insuring Executive
on the date the condition of disability commenced.  In the event there is no
disability determination made by a relevant insurer, Executive shall be
considered to be suffering from a disability if, in the opinion of a qualified
physician selected by mutual agreement of Executive and the Company, Executive
is determined to be unable to perform any of the essential functions of his
regular employment by the Company by reason of any physical or mental sickness,
injury, or incapacity.  In the event Executive and the Company cannot agree upon
the selection of a qualified physician, each party shall appoint a qualified
physician of his or its choice and the two physicians so appointed shall
mutually select a qualified physician to render the subject opinion as to
whether or not Executive is suffering from a disability as defined above.  A
“qualified physician” shall mean a person who is licensed to practice medicine
and prescribe and administer prescription drugs and/or to perform surgery in the
state of Executive’s residence at the time of the commencement of the believed
disability (or is so licensed in such other state as the parties shall
reasonably agree is a convenient place in which to examine Executive and/or
review his medical records) and who is acting within the scope of his/her
medical license and qualified by his/her licensure, certification, training or
experience to render the subject opinion.

 


(F)            IN THE EVENT OF ANY TERMINATION OF THIS AGREEMENT IN CONNECTION
WITH WHICH EXECUTIVE IS ENTITLED BY LAW OR IS ALLOWED BY THE COMPANY TO CONTINUE
HIS COVERAGE UNDER THE COMPANY’S HEALTH, DENTAL, EYE AND OTHER MEDICAL INSURANCE
POLICIES, EXECUTIVE SHALL BE RESPONSIBLE FOR PAYING THE COST OF ALL INSURANCE
PREMIUMS AND CHARGES NECESSARY TO KEEP SUCH COVERAGE IN FORCE DURING ANY PERIOD
OF TIME THAT SUCH COVERAGE IS SO CONTINUED FOLLOWING TERMINATION.


 


6.             PROPRIETARY INFORMATION AND NON-COMPETITION AGREEMENTS. 
EXECUTIVE SHALL BE BOUND BY THE TERMS OF THE COMPANY’S STANDARD FORM OF THE KEY
EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT, ATTACHED HERETO AS
EXHIBIT A, AND THE NON-COMPETITION AND NON-SOLICITATION AGREEMENT, ATTACHED
HERETO AS EXHIBIT B, FROM AND AFTER THE DATE HEREOF.


 


7.             MISCELLANEOUS.


 


(A)           JUDICIAL LIMITATION.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT IS MORE RESTRICTIVE THAN PERMITTED BY THE LAW OF THE JURISDICTION IN
WHICH THE COMPANY SEEKS ENFORCEMENT THEREOF, THE PROVISIONS OF THIS AGREEMENT
SHALL BE LIMITED ONLY TO THAT EXTENT THAT A JUDICIAL DETERMINATION FINDS THE
SAME TO BE UNREASONABLE OR OTHERWISE ENFORCEABLE. SUCH INVALIDITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER TERMS HEREIN, BUT SUCH TERM SHALL BE
DEEMED DELETED, AND SUCH DELETION SHALL NOT AFFECT THE VALIDITY OF THE OTHER
TERMS THEREOF. IN ADDITION, IF ANY ONE OR MORE OF THE TERMS CONTAINED IN THIS
AGREEMENT SHALL FOR ANY REASON BE HELD TO BE EXCESSIVELY BROAD OR OF AN OVERLY
LONG DURATION, THAT TERM SHALL BE CONSTRUED IN A MANNER TO ENABLE IT TO BE
ENFORCED TO THE EXTENT COMPATIBLE WITH APPLICABLE LAW. MOREOVER, NOTWITHSTANDING
ANY JUDICIAL DETERMINATION THAT ANY PROVISION OF THIS AGREEMENT IS NOT
SPECIFICALLY ENFORCEABLE THE PARTIES INTEND THAT THE COMPANY SHALL NONETHELESS
BE ENTITLED TO RECOVER MONETARY DAMAGES AS A RESULT OF ANY BREACH HEREOF.


 


5

--------------------------------------------------------------------------------



 


(B)           INJUNCTIVE RELIEF.  IN VIEW OF THE NATURE OF THE RIGHTS IN
GOODWILL, BUSINESS REPUTATION AND PROSPECTS OF THE COMPANY TO BE PROTECTED UNDER
THIS AGREEMENT, EXECUTIVE UNDERSTANDS AND AGREES THAT THE COMPANY COULD NOT BE
REASONABLY OR ADEQUATELY COMPENSATED IN DAMAGES IN AN ACTION AT LAW FOR
EXECUTIVE’S BREACH OF HIS OBLIGATIONS HEREUNDER. ACCORDINGLY, EXECUTIVE
SPECIFICALLY AGREES THAT THE COMPANY SHALL BE ENTITLED TO TEMPORARY AND
PERMANENT INJUNCTIVE RELIEF TO ENFORCE THE PROVISIONS OF THIS AGREEMENT AND THAT
SUCH RELIEF MAY BE GRANTED WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES. THIS
PROVISION WITH RESPECT TO INJUNCTIVE RELIEF SHALL NOT, HOWEVER, DIMINISH THE
RIGHT OF THE COMPANY TO CLAIM AND RECOVER DAMAGES IN ADDITION TO INJUNCTIVE
RELIEF.


 


(C)           WAIVER.  THE FAILURE OF THE COMPANY TO ENFORCE AT ANY TIME OF THE
PROVISIONS OF THIS AGREEMENT OR TO REQUIRE ANY PERFORMANCE BY EXECUTIVE OF THE
PROVISIONS HEREOF SHALL IN NO WAY BE CONSTRUED TO BE A WAIVER OF SUCH PROVISIONS
OR TO AFFECT EITHER THE VALIDITY OF THIS AGREEMENT, OR ANY PART HEREOF, OR THE
RIGHT OF THE COMPANY THEREAFTER TO ENFORCE EACH AND EVERY PROVISION IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PARTICULAR PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE OTHER PROVISIONS
HEREOF, AND THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS AS IF SUCH INVALID
OR UNENFORCEABLE PROVISIONS WERE OMITTED.


 


(E)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES,
THEIR SUCCESSORS, EXECUTORS AND HEIRS.


 


(F)            ASSIGNABILITY.  THIS AGREEMENT SHALL BE FREELY ASSIGNABLE BY THE
COMPANY AND SHALL INURE TO THE BENEFIT OF ITS SUCCESSORS AND ASSIGNS.


 


(G)           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE KEY EMPLOYEE
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT AND THE NON COMPETITION
AGREEMENT REFERRED TO HEREIN, AND WHICH ARE INCORPORATED HEREIN AND MADE A PART
HEREOF BY REFERENCE, EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE
PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS OR UNDERSTANDING (WHETHER
WRITTEN OR ORAL) WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(H)           GOVERNING LAW AND VENUE.  THE VALIDITY OF THIS AGREEMENT AND ANY
OF ITS TERMS AND PROVISIONS, AS WELL AS THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF COLORADO (WITHOUT
REGARD TO ITS CONFLICTS OF LAW DOCTRINES) AND THE VENUE FOR ANY ACTION TO
ENFORCE OR TO INTERPRET THIS AGREEMENT SHALL BE IN A COURT OF COMPETENT
JURISDICTION LOCATED IN THE STATE OF COLORADO AND EACH OF THE PARTIES CONSENT TO
THE JURISDICTION OF SUCH COURT IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION TO VENUE LAID THEREIN.


 


(I)            AMENDMENTS.  THIS AGREEMENT MAY NOT BE AMENDED, ALTERED OR
MODIFIED OTHER THAN BY A WRITTEN AGREEMENT BETWEEN THE PARTIES HERETO.


 


(J)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS AGREEMENT SHALL
BECOME BINDING WHEN ONE OR MORE COUNTERPARTS HEREOF SHALL BEAR THE SIGNATURES OF
ALL THE PARTIES INDICATED AS THE SIGNATORIES HERETO.


 


6

--------------------------------------------------------------------------------



 


(K)           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
UNDER THE AGREEMENT SHALL BE GIVEN IN WRITING AND SHALL BE SERVED EITHER
PERSONALLY, BY FACSIMILE OR DELIVERED BY FIRST CLASS MAIL, REGISTERED OR
CERTIFIED, RETURN RECEIPT REQUESTED, POSTAGE PREPAID AND PROPERLY ADDRESSED TO
THE PARTIES AS NOTICED HEREIN. NOTICE SHALL BE DEEMED RECEIVED UPON THE EARLIEST
OF ACTUAL RECEIPT, CONFIRMED FACSIMILE OR THREE (3) DAYS FOLLOWING MAILING
PURSUANT TO THIS SECTION.


 

If to Executive:

 

Richard A. Santa
[Home Address]

 

If to the Company:

 

Dynamic Materials Corporation
Attention: Chief Executive Officer
5405 Spine Road
Boulder, CO 80301
Facsimile:  (303) 604-1897

 


(L)            INTERPRETATION.  EACH PARTY HAS HAD THE OPPORTUNITY AND HAS
REVIEWED AND REVISED THIS AGREEMENT (AND HAS HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL IF DESIRED) AND, THEREFORE, THE RULE OF CONSTRUCTION REQUIRING THAT ANY
AMBIGUITY BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE
INTERPRETATION OF THIS AGREEMENT.  THE SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR CONVENIENCE AND REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT
IN ANY WAY THE MEANING AND INTERPRETATION OF THIS AGREEMENT.


 


(M)          ATTORNEY’S FEES AND COSTS.  IF EITHER PARTY SHALL COMMENCE ANY
ACTION OR PROCEEDING AGAINST THE OTHER TO ENFORCE THE PROVISIONS HEREOF, OR TO
RECOVER DAMAGES AS A RESULT OF THE ALLEGED BREACH OF ANY PROVISIONS HEREOF, THE
PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECOVER ALL REASONABLE COSTS
INCURRED IN CONNECTION THEREWITH, INCLUDING REASONABLE ATTORNEY’S FEES.


 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

Acknowledgment

 

Each party’s signature below acknowledges that the party has read this document
fully, that the party fully understands and agrees to its contents and effect,
that the party understands that it is a legally binding document, that the party
is mentally and physically competent and capable of reading, understanding and
signing this Agreement, and that the party has signed this document voluntarily
and of its own free will, and not as a result of any pressure or coercion.  Each
party’s signature below further acknowledges that the party has had the
opportunity to consult with an attorney about the meaning and effect of the
terms of this Agreement and that each party has in fact consulted with an
attorney of the party’s own choosing about this Agreement.

 

This Agreement is executed as of the date first set above:

 

 

 

DYNAMIC MATERIALS

CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yvon Cariou

 

 

 

 

 

Yvon Cariou

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Richard A. Santa

 

 

Richard A. Santa

 

 

[Signature Page to Santa Employment Agreement]

 

--------------------------------------------------------------------------------